Citation Nr: 0719758	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-25 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a disability of the lumbar segment of 
the spine, to include arthritis.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a disability of the cervical segment 
of the spine, to include arthritis.

3.  Entitlement to service connection for prostate cancer and 
the residuals thereof.

4.  Entitlement to service connection for a chronic sleep 
disorder.

5.  Entitlement to service connection for a chronic acquired 
psychiatric disability, to include a sleep disorder.  




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Sioux Falls, South Dakota, that denied entitlement 
to benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that in March 2005, the Board issued a 
decision on the five issues listed on the front page of this 
action.  The Board found that the veteran had not submitted 
new and material evidence sufficient to reopen his claims 
involving the lumbar and cervical segments of the spine.  It 
further concluded that the three other disabilities were not 
related to or caused by the veteran's military service.  As 
such, service connection could not be granted.

The veteran was notified of this decision and he subsequently 
appealed the Board's action to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  Upon 
reviewing the veteran's claim, the Court issued an Order in 
December 2006 that granted a Joint Motion for Remand that had 
been crafted by the veteran's representative.  In adopting 
the Joint Motion for Remand, the Court found that the VA had 
not fulfilled its duty to the assist the veteran in 
accordance with the provisions of 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159(c) (2006).  
Specifically, the Joint Motion noted that the VA had been 
given the names of various medical providers who had given 
some type of treatment to the veteran for the claimed 
disabilities, disorders, and conditions.  However, it was 
further reported that even though the VA had been given those 
names, the VA had not sought to obtain the treatment records 
from those various medical providers.  As such, as was 
concluded in the Joint Motion, the VA failed to fulfill its 
duty to assist the veteran in developing his claim by 
obtaining the medical records from those medical providers.  

The Court, in ruling in favor of the Joint Motion for Remand, 
concluded that the Board's Decision of March 2005 should be 
vacated and the claim returned to the Board for additional 
development.  Particularly, it was found that the 
Board/RO/AMC should obtain the medical records from the 
physicians listed by the veteran and if such information was 
not available, the Board/RO/AMC should contact the veteran 
regarding the medical providers in order to obtain the 
records from the veteran himself.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since the 
veteran was released from active duty for 
the disabilities listed on the front page 
of this action, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO/AMC should specifically attempt to 
obtain the veteran's clinical treatment 
records from any doctors named by the 
veteran and specifically from the 
following individuals:  

P. K. Steiner, James Monfore, Neal Ely, 
George Richards, William A. Bormes, John 
L. McFee, Percy E. Golsen, June Torrence 
Heinz, and Doctor Manning (no first name 
given).  

Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2006).

2.  The RO/AMC should contact the 
National Personnel Records Center and the 
National Archives and Records 
Administration and request that their 
records be searched for any 
hospital/dispensary records from the 
medical facilities located at US Army 
Fort Lee, Virginia, for the time period 
of 1954 to 1955.  The RO/AMC should treat 
this request similar to one for 
development of evidence in accordance 
with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, and should send a NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.  The RO/AMC 
should supply the veteran's date of 
birth, dates of active duty, and any 
other relevant information in its 
possession.  

Additionally, the RO/AMC should also 
request all secondary sources of service 
medical records, Surgeon General's Office 
(SGO) reports, as appropriate.  Any 
information obtained is to be associated 
with the veteran's claims folder.  If the 
search(es) for alternate records is (are) 
negative, documentation to that effect 
must be placed in the veteran's claims 
folder.  Moreover, the veteran must be 
notified, in writing, of any failed 
attempt.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



